      Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
CARMELO CABALLERO DE LA CRUZ,
ARNULFO VAZQUEZ BASURTO, OMAR
ESPINOBARROS VAZQUEZ, and
RAYMUNDO VAZQUEZ ANGEL,
individually and on behalf of others similarly                  Index No. 20-cv-04643 (LGS)
situated,
                                                                ANSWER
                                   Plaintiffs,

                 -against-

PASTRAMI PRINCE INC. (D/B/A
PASTRAMI QUEEN), PASTRAMI
LEASEHOLD, LLC (D/B/A PASTRAMI
QUEEN), 1125 KOSHER DELI CORP
(D/B/A PASTRAMI QUEEN), STEVEN
FRIEDMAN, BARRY FRIEDMAN, ALLAN
PHILLIPS, DAVID DOE, THIERNO SISSE,
JOHN PHILLIPS, and JACK DOE

                                    Defendants.
------------------------------------------------------------X


        Defendants PASTRAMI LEASEHOLD, LLC (D/B/A PASTRAMI QUEEN),

ALLAN PHILLIPS, and JONA PHILLIPS (incorrectly sued as JOHN PHILLIPS) by their

attorneys Hoffmann & Associates, for their answer to the complaint herein, aver as follows:

                                   NATURE OF THE ACTION

        1.       Deny knowledge or information sufficient to form a belief as to the truth of

                 the allegations set forth in paragraph 1 of the complaint.

        2.       Deny the allegations set forth in paragraph 2 of the complaint.

        3.       Deny the allegations set forth in paragraph 3 of the complaint.

        4.       Deny the allegations set forth in paragraph 4 of the complaint.

        5.       Deny the allegations set forth in paragraph 5 of the complaint.
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 2 of 20




 6.    Deny the allegations set forth in paragraph 6 of the complaint.

 7.    Deny the allegations set forth in paragraph 7 of the complaint.

 8.    Deny the allegations set forth in paragraph 8 of the complaint.

 9.    Deny the allegations set forth in paragraph 9 of the complaint.

 10.   Deny the allegations set forth in paragraph 10 of the complaint.

 11.   Deny the allegations set forth in paragraph 11 of the complaint.

 12.   Deny the allegations set forth in paragraph 12 of the complaint.

 13.   Deny the allegations set forth in paragraph 13 of the complaint.

 14.   Deny the allegations set forth in paragraph 14 of the complaint.

 15.   Deny the allegations set forth in paragraph 15 of the complaint.

 16.   Deny the allegations set forth in paragraph 16 of the complaint.

 17.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 17 of the complaint.

 18.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 18 of the complaint.

                     JURISDICTION AND VENUE

 19.   Admit the allegations set forth in paragraph 19 of the complaint.

 20.   Deny the allegations set forth in paragraph 20 of the complaint.

                              THE PARTIES

                                 Plaintiffs

 21.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 21 of the complaint.

 22.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 22 of the complaint.

                                      2
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 3 of 20




 23.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 23 of the complaint.

 24.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 24 of the complaint.

 25.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 25 of the complaint.

 26.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 26 of the complaint.

 27.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 27 of the complaint.

 28.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 28 of the complaint.

                                Defendants

 29.   Deny the allegations set forth in paragraph 29 of the complaint.

 30.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 30 of the complaint.

 31.   Admit the allegations set forth in paragraph 31 of the complaint.

 32.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 32 of the complaint.

 33.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 33 of the complaint.

 34.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 34 of the complaint.

 35.   Deny the allegations set forth in paragraph 35 of the complaint.

                                      3
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 4 of 20




 36.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 36 of the complaint.

 37.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 37 of the complaint.

 38.   Deny the allegations set forth in paragraph 38 of the complaint.

 39.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 39 of the complaint.

                      FACTUAL ALLEGATIONS

                 Defendants Constitute Joint Employers

 40.   Deny the allegations set forth in paragraph 40 of the complaint.

 41.   Deny the allegations set forth in paragraph 41 of the complaint.

 42.   Deny the allegations set forth in paragraph 42 of the complaint.

 43.   Deny the allegations set forth in paragraph 43 of the complaint.

 44.   Deny the allegations set forth in paragraph 44 of the complaint.

 45.   Deny the allegations set forth in paragraph 45 of the complaint.

 46.   Deny the allegations set forth in paragraph 46 of the complaint.

 47.   Deny the allegations set forth in paragraph 47 of the complaint.

 48.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 48 of the complaint.

 49.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 49 of the complaint.

                            Individual Plaintiffs

 50.   Deny the allegations set forth in paragraph 50 of the complaint.




                                      4
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 5 of 20




 51.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 51 of the complaint.

                  Plaintiff Carmelo Caballero de la Cruz

 52.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 52 of the complaint.

 53.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 53 of the complaint.

 54.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 54 of the complaint.

 55.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 55 of the complaint.

 56.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 56 of the complaint.

 57.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 57 of the complaint.

 58.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 58 of the complaint.

 59.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 59 of the complaint.

 60.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 60 of the complaint.

 61.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 61 of the complaint.




                                      5
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 6 of 20




 62.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 62 of the complaint.

 63.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 63 of the complaint.

 64.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 64 of the complaint.

 65.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 65 of the complaint.

 66.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 66 of the complaint.

 67.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 67 of the complaint.

 68.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 68 of the complaint.

 69.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 69 of the complaint.

 70.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 70 of the complaint.

 71.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 71 of the complaint.

 72.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 72 of the complaint.

 73.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 73 of the complaint.

                                      6
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 7 of 20




 74.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 74 of the complaint.

 75.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 75 of the complaint.

                    Plaintiff Arnulfo Vazquez Basurto

 76.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 76 of the complaint.

 77.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 77 of the complaint.

 78.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 78 of the complaint.

 79.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 79 of the complaint.

 80.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 80 of the complaint.

 81.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 81 of the complaint.

 82.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 82 of the complaint.

 83.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 83 of the complaint.

 84.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 84 of the complaint.




                                      7
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 8 of 20




 85.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 85 of the complaint.

 86.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 86 of the complaint.

 87.   Deny the allegations set forth in paragraph 87 of the complaint.

 88.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 88 of the complaint.

 89.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 89 of the complaint.

 90.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 90 of the complaint.

 91.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 91 of the complaint.

 92.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 92 of the complaint.

 93.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 93 of the complaint.

 94.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 94 of the complaint.

 95.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 95 of the complaint.

 96.   Deny knowledge or information sufficient to form a belief as to the truth of

       the allegations set forth in paragraph 96 of the complaint.




                                      8
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 9 of 20




 97.    Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 97 of the complaint.

 98.    Deny the allegations set forth in paragraph 98 of the complaint.

 99.    Deny the allegations set forth in paragraph 99 of the complaint.

 100.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 100 of the complaint.

 101.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 101 of the complaint.

 102.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 102 of the complaint.

 103.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 103 of the complaint.

 104.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 104 of the complaint.

 105.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 105 of the complaint.

 106.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 106 of the complaint.

 107.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 107 of the complaint.

 108.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 108 of the complaint.

 109.   Deny knowledge or information sufficient to form a belief as to the truth of

        the allegations set forth in paragraph 109 of the complaint.

                                       9
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 10 of 20




  110.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 110 of the complaint.

  111.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 111 of the complaint.

  112.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 112 of the complaint.

  113.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 113 of the complaint.

  114.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 114 of the complaint.

                    Plaintiff Omar Espinobarros Vazquez

  115.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 115 of the complaint.

  116.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 116 of the complaint.

  117.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 117 of the complaint.

  118.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 118 of the complaint.

  119.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 119 of the complaint.

  120.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 120 of the complaint.




                                       10
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 11 of 20




  121.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 121 of the complaint.

  122.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 122 of the complaint.

  123.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 123 of the complaint.

  124.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 124 of the complaint.

  125.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 125 of the complaint.

  126.   Deny the allegations set forth in paragraph 126 of the complaint.

  127.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 127 of the complaint.

  128.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 128 of the complaint.

  129.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 129 of the complaint.

  130.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 130 of the complaint.

  131.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 131 of the complaint.

  132.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 132 of the complaint.




                                       11
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 12 of 20




  133.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 133 of the complaint.

  134.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 134 of the complaint.

  135.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 135 of the complaint.

  136.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 136 of the complaint.

                      Plaintiff Raymundo Vazquez Angel

  137.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 137 of the complaint.

  138.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 138 of the complaint.

  139.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 139 of the complaint.

  140.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 140 of the complaint.

  141.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 141 of the complaint.

  142.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 142 of the complaint.

  143.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 143 of the complaint.




                                       12
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 13 of 20




  144.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 144 of the complaint.

  145.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 145 of the complaint.

  146.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 146 of the complaint.

  147.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 147 of the complaint.

  148.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 148 of the complaint.

  149.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 149 of the complaint.

  150.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 150 of the complaint.

  151.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 151 of the complaint.

  152.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 152 of the complaint.

  153.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 153 of the complaint.

  154.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 154 of the complaint.

  155.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 155 of the complaint.

                                       13
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 14 of 20




  156.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 156 of the complaint.

  157.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 157 of the complaint.

  158.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 158 of the complaint.

  159.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 159 of the complaint.

  160.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 160 of the complaint.

  161.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 161 of the complaint.

  162.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 162 of the complaint.

  163.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 163 of the complaint.

  164.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 164 of the complaint.

  165.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 165 of the complaint.

  166.   Deny the allegations set forth in paragraph 166 of the complaint.

                 Defendants’ General Employment Practices

  167.   Deny the allegations set forth in paragraph 167 of the complaint.

  168.   Deny the allegations set forth in paragraph 168 of the complaint.

                                       14
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 15 of 20




  169.   Deny the allegations set forth in paragraph 169 of the complaint.

  170.   Deny the allegations set forth in paragraph 170 of the complaint.

  171.   Deny the allegations set forth in paragraph 171 of the complaint.

  172.   Deny the allegations set forth in paragraph 172 of the complaint.

  173.   Deny the allegations set forth in paragraph 173 of the complaint.

  174.   Deny the allegations set forth in paragraph 174 of the complaint.

  175.   Deny the allegations set forth in paragraph 175 of the complaint.

  176.   Admit the allegations set forth in paragraph 176 of the complaint.

  177.   Deny the allegations set forth in paragraph 177 of the complaint.

  178.   Deny the allegations set forth in paragraph 178 of the complaint.

  179.   Deny the allegations set forth in paragraph 179 of the complaint.

  180.   Deny the allegations set forth in paragraph 180 of the complaint.

  181.   Deny the allegations set forth in paragraph 181 of the complaint.

  182.   Deny the allegations set forth in paragraph 182 of the complaint.

  183.   Deny the allegations set forth in paragraph 183 of the complaint.

  184.   Deny the allegations set forth in paragraph 184 of the complaint.

  185.   Deny the allegations set forth in paragraph 185 of the complaint.

  186.   Deny the allegations set forth in paragraph 186 of the complaint.

  187.   Deny the allegations set forth in paragraph 187 of the complaint.

  188.   Deny the allegations set forth in paragraph 188 of the complaint.

  189.   Deny the allegations set forth in paragraph 189 of the complaint.

  190.   Deny the allegations set forth in paragraph 190 of the complaint.

  191.   Deny the allegations set forth in paragraph 191 of the complaint.




                                      15
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 16 of 20




                 FLSA COLLECTIVE ACTION CLAIMS

  192.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 192 of the complaint.

  193.   Deny the allegations set forth in paragraph 193 of the complaint.

  194.   Deny the allegations set forth in paragraph 194 of the complaint.

                        FIRST CAUSE OF ACTION
         (Violation of the Minimum Wage Provisions of the FLSA)

  195.   Repeat and reallege their responses to the allegations set forth in paragraphs

         1-194 of the complaint.

  196.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 196 of the complaint.

  197.   Deny knowledge or information sufficient to form a belief as to the truth of

         the allegations set forth in paragraph 197 of the complaint.

  198.   Deny the allegations set forth in paragraph 198 of the complaint.

  199.   Deny the allegations set forth in paragraph 199 of the complaint.

  200.   Deny the allegations set forth in paragraph 200 of the complaint.

  201.   Deny the allegations set forth in paragraph 201 of the complaint.

                      SECOND CAUSE OF ACTION
            (Violation of the Overtime Provisions of the FLSA)

  202.   Repeat and reallege their responses to the allegations set forth in paragraphs

         1-201 of the complaint.

  203.   Deny the allegations set forth in paragraph 203 of the complaint.

  204.   Deny the allegations set forth in paragraph 204 of the complaint.

  205.   Deny the allegations set forth in paragraph 205 of the complaint.




                                       16
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 17 of 20




                       THIRD CAUSE OF ACTION
             (Violation of the New York Minimum Wage Act)

  206.   Repeat and reallege their responses to the allegations set forth in paragraphs

         1-205 of the complaint.

  207.   Deny the allegations set forth in paragraph 207 of the complaint.

  208.   Deny the allegations set forth in paragraph 208 of the complaint.

  209.   Deny the allegations set forth in paragraph 209 of the complaint.

  210.   Deny the allegations set forth in paragraph 210 of the complaint.

                         FOURTH CAUSE OF ACTION
     (Violation of the Overtime Provisions of the New York State Labor Law)

  211.   Repeat and reallege their responses to the allegations set forth in paragraphs

         1-210 of the complaint.

  212.   Deny the allegations set forth in paragraph 212 of the complaint.

  213.   Deny the allegations set forth in paragraph 213 of the complaint.

  214.   Deny the allegations set forth in paragraph 214 of the complaint.

                           FIFTH CAUSE OF ACTION
         (Violation of the Spread of Hours Wage Order of the New York
                             Commissioner of Labor)

  215.   Repeat and reallege their responses to the allegations set forth in paragraphs

         1-214 of the complaint.

  216.   Deny the allegations set forth in paragraph 216 of the complaint.

  217.   Deny the allegations set forth in paragraph 217 of the complaint.

  218.   Deny the allegations set forth in paragraph 218 of the complaint.




                                       17
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 18 of 20




                          SIXTH CAUSE OF ACTION
         Violation of the Notice and Recordkeeping Requirements of the
                              New York Labor Law)

  219.     Repeat and reallege their responses to the allegations set forth in paragraphs

           1-218 of the complaint.

  220.     Deny the allegations set forth in paragraph 220 of the complaint.

  221.     Deny the allegations set forth in paragraph 221 of the complaint.

                     SEVENTH CAUSE OF ACTION
 (Violation of the Wage Statement Provisions of the New York Labor Law)

  222.     Repeat and reallege their responses to the allegations set forth in paragraphs

           1-221 of the complaint.

  223.     Deny the allegations set forth in paragraph 223 of the complaint.

  224.     Deny the allegations set forth in paragraph 224 of the complaint.

                         EIGHTH CAUSE OF ACTION
                         (Recovery of Equipment Costs)

  225.     Repeat and reallege their responses to the allegations set forth in paragraphs

           1-224 of the complaint.

  226.     Deny the allegations set forth in paragraph 226 of the complaint.

  227.     Deny the allegations set forth in paragraph 227 of the complaint.

                      NINTH CAUSE OF ACTION
 (Unlawful Deductions from Tips in Violation of the New York Labor Law)

  228.     Repeat and reallege their responses to the allegations set forth in paragraphs

           1-227 of the complaint.

  229.     Deny the allegations set forth in paragraph 229 of the complaint.

  230.     Deny the allegations set forth in paragraph 230 of the complaint.

  231.     Deny the allegations set forth in paragraph 231 of the complaint.



                                         18
Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 19 of 20




  232.   Deny the allegations set forth in paragraph 232 of the complaint.

                      TENTH CAUSE OF ACTION
(Unlawful Deductions from Wages in Violation of the New York Labor Law)

  233.   Repeat and reallege their responses to the allegations set forth in paragraphs

         1-232 of the complaint.

  234.   Deny the allegations set forth in paragraph 234 of the complaint.

  235.   Deny the allegations set forth in paragraph 235 of the complaint.

  236.   Deny the allegations set forth in paragraph 236 of the complaint.

                     ELEVENTH CAUSE OF ACTION
 (Violation of the Timely Payment Provisions of the New York Labor Law)

  237.   Repeat and reallege their responses to the allegations set forth in paragraphs

         1-236 of the complaint.

  238.   Deny the allegations set forth in paragraph 238 of the complaint.

  239.   Deny the allegations set forth in paragraph 239 of the complaint.

                        FIRST AFFIRMATIVE DEFENSE

  240.   Plantiffs’ allegations against each of the answering defendants fail to set

         forth legally cognizable claims upon which relief can be granted.

                   SECOND AFFIRMATIVE DEFENSE

  241.   Plaintiffs’ claims against answering defendants are barred by the doctrines

         of estoppel, laches, waiver, unclean hands and the applicable statutes of

         limitations.

                        THIRD AFFIRMATIVE DEFENSE

  242.   Defendants Allan Phillips and Jonah Phillips (incorrectly sued as John

         Phillips) were not employers of the plaintiffs owithin the meaning of the

         Fair Labor Standards Act or under the New York Labor Law.

                                       19
    Case 1:20-cv-04643-JPC Document 72 Filed 01/06/21 Page 20 of 20




                         FOURTH AFFIRMATIVE DEFENSE

       243.    Defendants Allan Phillips and Jonah Phillips (incorrectly sued as John

               Phillips) have never had an interest in Pastrami Prince, Inc. or 1125 Kosher

               Deli Corp. and have no responsibility for the actions of those entities.



       WHEREFORE, defendants Pastrami Leasehold LLC (d/b/a Pastrami Queen),

Allan Phillips and Jonah Phillips (incorrectly sued as John Phillips) demand that the

complaint be dismissed in its entirety and that they each be awarded the costs,

disbursements and reasonable attorneys’ fees necessitated by this action and such further

relief as the Court shall deem appropriate.


                                                    Respectfully submitted,
Dated: New York New York
       January 6, 2021
                                                    HOFFMANN & ASSOCIATES

                                      By:            /s/Andrew S. Hoffmann________
                                                     Andrew S. Hoffmann, Esq.
                                              Attorneys for Defendants Pastrami Leasehold
                                              LLC (d/b/a Pastrami Queen), Allan Phillips
                                              and Jonah Phillips (incorrectly sued as John
                                              Phillips)
                                              450 Seventh Avenue, Suite 1400
                                              New York, New York 10123
                                              Tel (212) 679-0400
                                              Fax (212) 679-1080




                                               20
